Case 2:20-cv-00017-Z-BR Document17 Filed me Pagé ID 139
| NORTHE RN ICT C OU RT nea
ty ee ne TEXAS

IN THE UNITED STATES DISTRICT SOURT a
FOR THE NORTHERN DISTRICT OF mms JUN ~

~ 5 202
AMARILLO DIVISION

Ne ee

cs

We s. D
SHEMIKA D. SPRAGUE, 41S) TRICK lCOurT

D

ee

Plaintiff, = |

V. 2:20-CV-017-Z-BR

MCDONALDS U.S.A., LLC, ef al.,

Gr Lr Or? Or 602 60? OP? (OR (OP

Defendants.

ORDER ADOPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION TO
DISMISS THE COMPLAINT

On May 4, 2020, the United States Magistrate Judge entered findings and conclusions in
this case (ECF No. 16). The Magistrate Judge RECOMMENDS that Plaintiff's complaint be
DISMISSED for lack of subject matter jurisdiction.

After making an independent review of the pleadings, files, and records in this case, and
the findings, conclusions, and recommendation of the Magistrate Judge, the Court concludes that
the findings and conclusions are correct.

Accordingly, the Motions to Dismiss filed by Defendants (ECF Nos. 6, 9, and 12) are
MOOT. It is hereby ORDERED that the findings, conclusions, and recommendation of the
Magistrate Judge are ADOPTED and that Plaintiff's Complaint (ECF No. 3) is DISMISSED.

SO ORDERED.

June 5, 2020. be gma ff’ —~

MA EW J. KACSMARYK
TE

 

ED STA DISTRICT JUDGE
